[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT                    FILED
                                                           U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                No. 04-15988                   AUGUST 18, 2005
                            Non-Argument Calendar             THOMAS K. KAHN
                                                                   CLERK


                     D.C. Docket No. 03-00108-CR-WDO-5


UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

versus


LARRY O’NEIL FAULK,

                                                         Defendant-Appellant.


                  Appeal from the United States District Court
                      for the Middle District of Georgia

                                (August 18, 2005)

Before: CARNES, MARCUS and COX, Circuit Judges.

BY THE COURT:

      Brian T. Randall, appointed counsel for Larry O’Neil Faulk in this direct

criminal appeal, has moved to withdraw and filed a brief pursuant to Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit

of the appeal is correct. Because independent examination of the record reveals no

issues of arguable merit, counsel’s motion to withdraw is GRANTED, and

Faulk’s conviction and sentence are AFFIRMED.




                                          2